     Case 3:19-cv-01318-B Document 4 Filed 06/21/19   Page 1 of 23 PageID 132


                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

BOY SCOUTS OF AMERICA,                §          Civil Action No. 3:19-cv-1318
CONNECTICUT YANKEE COUNCIL,           §
SPIRIT OF ADVENTURE COUNCIL,          §
ALOHA COUNCIL, CASCADE PACIFIC        §
COUNCIL                               §
                                      §
             Plaintiffs,              §          MOTION TO REMAND
                                      §
v.                                    §
                                      §
THE HARTFORD ACCIDENT                 §
AND INDEMNITY CO., FIRST              §
STATE INSURANCE CO.                   §
                                      §
             Defendants.              §




                           PLAINTIFFS’ MOTION TO REMAND
       Case 3:19-cv-01318-B Document 4 Filed 06/21/19                                   Page 2 of 23 PageID 133



                                               TABLE OF CONTENTS

TABLE OF AUTHORITIES .................................................................................................... ii -iii
I.                 INTRODUCTION .................................................................................................. 1
II.                FACTUAL BACKGROUND ................................................................................. 3
         A.        BSA, Connecticut Yankee Council, and the Hartford Insurance Policies. ............. 3
         B.        The Alleged Sexual Abuse Claims Against Connecticut Council and the Claims
                   That Are Presently Pending Against Connecticut Council. .................................... 4
         C.        Hartford’s Denial of Its Coverage Obligations For Past Claims and All Future
                   Claims Against Connecticut Council. ..................................................................... 6
         D.        BSA, Connecticut Council, and Other Local Councils Commenced an Action in
                   Texas State Court Seeking, Among Other Things, a Declaratory Judgment That
                   Hartford Is Obligated to Provide Insurance Coverage for Pending Claims............ 7
         E.        Connecticut Council’s Responses to Hartford’s Interrogatories. ........................... 8
III.               ARGUMENT AND AUTHORITIES ..................................................................... 9
         A.        Hartford Cannot Satisfy Its Heavy Burden for Removal. ....................................... 9
         B.        Connecticut Council Has Ripe Declaratory Judgment Claims Against Hartford in
                   the Texas Action and Therefore Is a Proper Plaintiff. .......................................... 10
         C.        Hartford Must Pay the Reasonable Attorney’s Fees and Costs Incurred in Filing
                   this Motion to Remand.......................................................................................... 15




                                                                -i-
     Case 3:19-cv-01318-B Document 4 Filed 06/21/19                                         Page 3 of 23 PageID 134




                                               TABLE OF AUTHORITIES

                                                                                                                               Page(s)

Cases

Am. States Ins. Co. v. Bailey,
   133 F.3d 363 (5th Cir. 1998) ...................................................................................................12

Cobb v. Delta Exports, Inc.,
   186 F.3d 675 (5th Cir. 1999) ...................................................................................................10

Flagg v. Stryker Corp.,
   819 F.3d 132 (5th Cir. 2016) ...................................................................................................10

Grupo Dataflux v. Atlas Glob. Grp., L.P.,
   541 U.S. 567 (2004) ...................................................................................................................9

Howery v. Allstate Ins. Co.,
  243 F.3d 912 (5th Cir. 2001) .....................................................................................................9

J.P. Morgan Chase Bank, N.A. v. Del Mar Properties, L.P.,
    443 S.W.3d 455 (Tex. App. 2014) .............................................................................................9

John Doe 1, et al. v. Boy Scouts of America Corporation, et al.,
   Cause No. FSTCV185019749 ...................................................................................................5

Miller v. Giesecke & Devrient Am., Inc.,
   No. 3:06-CV-1466-D, 2007 WL 518557 (N.D. Tex. Feb. 20, 2007) ..............10, 11, 12, 13, 14

Molina v. Wal-Mart Stores Texas, L.P.,
   535 F. Supp. 2d 805 (W.D. Tex. 2008)................................................................................9, 10

NL Indus., Inc. v. OneBeacon Am. Ins. Co.,
   435 F. Supp. 2d 558 (N.D. Tex. 2006) ......................................................................................9

Smallwood v. Ill. Cent. R.R. Co.,
   385 F.3d 568 (5th Cir. 2004) .............................................................................................10, 11

Super. Air Parts, Inc. v. Kubler,
   No. 3:14-CV-3492-D, 2015 WL 567223 (N.D. Tex. Feb. 11, 2015) ......................................10

Travis v. Irby,
   326 F.3d 644 (5th Cir. 2003) .........................................................................................2, 10, 11

Vinings Ins. Co. v. Byrdson Servs., LLC,
   No. 1:14-CV-525, 2016 WL 3567057 (E.D. Tex. June 13, 2016)...............................12, 13, 14


                                                                   -ii-
     Case 3:19-cv-01318-B Document 4 Filed 06/21/19                                            Page 4 of 23 PageID 135


Statutes and Codes

28 U.S.C. § 1447 ............................................................................................................................15

28 U.S.C. § 1447(c) .......................................................................................................................15

Texas Insurance Code section 542 ...................................................................................................7




                                                                     -iii-
   Case 3:19-cv-01318-B Document 4 Filed 06/21/19                Page 5 of 23 PageID 136


       Boy Scouts of America (“BSA”), Spirit of Adventure Council (“Spirit Council”),

Cascade Pacific Council (“Cascade Council”), Aloha Council and Connecticut Yankee Council

(“Connecticut Council”) (collectively, “Plaintiffs”), requests that this Honorable Court remand

the above-styled cause to the District Court for the 95th Judicial District in Dallas, Texas

(hereinafter, the “Texas State Court”) and award attorney’s fees and costs.

                                   I.     INTRODUCTION

       Plaintiffs seek to remand this case to Texas state court as the purportedly fraudulently

joined plaintiff—Connecticut Council—has justiciable declaratory judgment claims against

Hartford Accident and Indemnity Company (“Hartford A&I”) and First State Insurance

Company (“First State”) (collectively, “Hartford”). Connecticut Council is a named insured

under the Hartford insurance policies, entitling it to the proceeds from those policies.

Connecticut Council has pending, alleged sexual abuse claims that are covered by the Hartford

insurance policies and has, therefore, sought coverage from Hartford. Hartford has denied its

coverage obligations and, as a result, a ripe dispute exists. Accordingly, the Connecticut Council

is a proper plaintiff and destroys complete diversity as both the Connecticut Council and

Hartford are residents of Connecticut. As such, remand is appropriate.

       Connecticut Council is one of several councils across the nation that implement the

programs of Boy Scouts of America (“BSA”). Over the last several years, BSA and Connecticut

Council have been named in numerous actions, where the plaintiffs allege claims against BSA

and Connecticut Council based on purported sexual abuse.          Notably, Connecticut Council

presently has several claims pending against it, where defense counsel has been retained to

defend Connecticut Council.

       Connecticut Council obtained insurance to compensate it for both the defense costs

incurred and from any liability that may accrue as a result of the alleged sexual-abuse claims.


                                                1
   Case 3:19-cv-01318-B Document 4 Filed 06/21/19                  Page 6 of 23 PageID 137


Specifically, Connecticut Council is an insured under the general-liability insurance policies

purchased by Boy Scouts of America and, therefore, has rights to directly access these insurance

policies to cover the sexual-abuse claims. Relevant here, several of the sexual-abuse claims filed

against BSA and Connecticut Council trigger the insurance coverage of policies issued by

Hartford. Hartford issued primary, umbrella and excess general-liability policies from 1971 to

1976, and several of the pending claims allege sexual abuse during these policy periods.

       BSA and Connecticut Council timely provided notice to Hartford and sought insurance

coverage for the pending alleged sexual-abuse claims, but Hartford has denied its obligations.

As a result, BSA, Connecticut Council, and certain other councils sued Hartford in Texas state

court seeking, among other things, declaratory relief. More specifically, Connecticut Council

seeks declaratory judgments that, with respect to the claims currently pending: (1) Hartford owes

the accruing defense costs of Connecticut Council; and (2) Hartford owes indemnity amounts it

may incur as a result of the pending claims. Because Connecticut Council and Hartford are both

residents of Connecticut, Texas state court is the appropriate jurisdiction for this action as

complete diversity does not exist between the parties.

       Notwithstanding the lack of complete diversity, Hartford has sought to remove this action

almost a year after suit was filed, contending that Connecticut Council is a “misjoined” plaintiff,

i.e. fraudulently joined plaintiff. Hartford, however, cannot meet its heavy burden to establish

fraudulent joinder.

       To establish fraudulent joinder, Hartford must establish that: (1) the plaintiff committed

actual fraud in pleading the jurisdictional facts; or (2) the plaintiff is unable to establish a claim

against the non-diverse defendant in the state court action. Travis v. Irby, 326 F.3d 644, 647 (5th

Cir. 2003). Hartford does not (and cannot) contend that BSA or Connecticut Council committed




                                                  2
     Case 3:19-cv-01318-B Document 4 Filed 06/21/19               Page 7 of 23 PageID 138


actual fraud. Moreover, Hartford fails to establish that Connecticut Council does not have a

claim against it and, indeed, cannot do so because Connecticut Council has several sexual abuse

claims against it that are currently pending. As a result, Connecticut Council has a claim for the

defense costs that continue to accrue on a monthly-basis that are otherwise due and owing from

Hartford. Furthermore, Connecticut Council has ripe claims against Hartford given its refusal to

pay for any indemnity obligations that may arise.

       Accordingly, Connecticut Council has justiciable declaratory judgment claims against

Hartford and, for purposes of testing diversity jurisdiction, Connecticut Council must be

considered, thereby destroying complete diversity.      Due to the lack of complete diversity,

Hartford improperly removed this action and remand is the appropriate remedy. Plaintiffs

therefore request that the Court remand this action to the Texas State Court.

                             II.     FACTUAL BACKGROUND

A.     BSA, Connecticut Yankee Council, and the Hartford Insurance Policies.

       The Boy Scouts of America (“BSA”) is one of the nation’s largest and most prominent

values-based youth development organizations, with more than 2.4 million youth participants

and nearly one million adult volunteers. Ex. 1 (App. 003) (McDermott Aff., ¶ 4). BSA was

founded in 1910, and since then, more than 110 million Americans have been participants in

BSA programs at some time. Id. at App. 003 (McDermott Aff., ¶ 4).

       The BSA programs are delivered through local chartering organizations, such as

churches, clubs, civic associations, or educational organizations, to implement the scouting

program for youth within their communities. Id. at App. 003 (McDermott Aff., ¶ 5). Units are

led entirely by volunteers appointed by the chartering organization, who are supported by local

councils like Connecticut Council. Id. at App. 003 (McDermott Aff., ¶ 5).




                                                 3
     Case 3:19-cv-01318-B Document 4 Filed 06/21/19                    Page 8 of 23 PageID 139


        To insure its many activities and local councils throughout the country, BSA maintains a

comprehensive, broad insurance program.             Ex. 2 at App. 007 (Dama Aff., ¶ 4).              From

approximately 1962 to the present, BSA purchased several general liability, umbrella and/or

excess liability insurance policies, and from 1971 to 1978, Hartford issued primary, umbrella and

excess general liability insurance policies to BSA (the “Hartford Policies”). Id. at App. 007

(Dama Aff., ¶ 4).

        Connecticut Council,1 among others, is a named insured under the Hartford Policies. Ex.

4-A (App. 203, 370, 438) (Hartford Primary Policy); Ex. 4-B (App. 511) (Hartford Excess

Policy); see also Ex. 3 (App. 010) (Flowers Aff., ¶¶ 4, 6). As such, the Hartford Policies

obligate Hartford to provide the Connecticut Council coverage for a broad array of claims,

including alleged sexual-abuse claims. Specifically, the Hartford Policies provide that they will

pay “all sums that [Connecticut Council] is obligated to pay as damages because of personal

injury [which includes bodily injury] to which the insurance applies, caused by an occurrence.”

Ex. 4-A (App. 495); Ex. 4-B (App. 524).

B.      The Alleged Sexual Abuse Claims Against Connecticut Council and the Claims That
        Are Presently Pending Against Connecticut Council.

        Over the past several years, BSA and its local councils, including Connecticut Council,

have been subject to numerous claims and lawsuits in which the underlying plaintiffs allege that

they were sexually abused while a participant in various BSA programs (the “Underlying

Lawsuits”). Ex. 1 (App. 003) (McDermott Aff., ¶ 6); Ex. 3 (App. 010) (Flowers Aff., ¶ 7). The

Underlying Lawsuits allege abuse during various and multiple periods of time, in various and

multiple geographic locations, and based on the conduct of various alleged perpetrators. Ex. 1


1 Connecticut Council was formed in 1998 through the merger of the Quinnipiac Council and Fairfield County
Council, both of which are named insureds under the Hartford Policies. Ex. 3 (App. 010) (Flowers Aff., ¶ 4).
Connecticut Council is headquartered and incorporated in Connecticut. Id. at App. 010 (Flowers Aff., ¶ 5)


                                                     4
    Case 3:19-cv-01318-B Document 4 Filed 06/21/19                           Page 9 of 23 PageID 140


(App. 004) (McDermott Aff., ¶ 7). The Underlying Lawsuits generally allege that BSA and its

local councils, including the Connecticut Council, were negligent in failing to prevent the sexual

abuse. Id. at App. 003 (McDermott Aff., ¶ 8).

        Several of the Underlying Lawsuits implicate coverage for years that Hartford issued

insurance coverage. Although several of the lawsuits triggering the Hartford coverage have been

resolved, there are still several pending claims where Hartford has continuing insurance

obligations to Connecticut Council. Ex. 3 (App. 010) (Flowers Aff., ¶ 8). Specifically, in a case

styled John Doe 1, et al. v. Boy Scouts of America Corporation, et al. (the “John Doe Lawsuit”),

Cause No. FSTCV185019749, filed in the Superior Court of the State of Connecticut, four

plaintiffs (the “John Doe Defendants”) assert that they were physically, mentally, and sexually

abused by a Connecticut Council scout leader between 1974 and 1976. Ex. 3-A (App. 013–165)

(John Doe Compl.). The John Doe Defendants assert claims against and name as a defendant

Connecticut Council.2 Id. at App. 016 (John Doe Compl., ¶¶ 5–6).

        Because the John Doe Defendants allege their bodily injuries, i.e. the sexual abuse,

occurred between 1974 and 1976, the 1974 through 1976 Hartford primary and excess policies

are triggered and must respond to both defend and indemnify Connecticut Council against these

claims. Ex. 4-A (App. 171) (Hartford Primary Policy); Ex. 4-B (App. 500) (Hartford Excess

Policy). Despite being provided with notice, as discussed immediately below, Hartford has

denied its obligations to either defend and/or indemnify Connecticut Council against the John

Doe Lawsuit. The John Doe Lawsuit is currently pending and, as such, Connecticut Council



2 Hartford was well aware of the pendency of the John Doe Lawsuits as BSA produced a spreadsheet to Hartford
identifying these pending claims against the Connecticut Council on January 31, 2019. Ex. 4 (App. 168–169)
(Green Aff. ¶¶ 8–10). Thus, in filing its notice of removal, Hartford knew, or should have known that the
Connecticut Council has obligations accruing monthly due to its defense of the pending John Doe Lawsuit, but
nonetheless filed its notice of removal. The Plaintiffs requested that Hartford withdraw its notice of removal based
on the pending John Doe Lawsuit, but Hartford refused to do so.


                                                         5
     Case 3:19-cv-01318-B Document 4 Filed 06/21/19                Page 10 of 23 PageID 141


continues to incur defense costs. Ex. 1 (App. 004) (McDermott Aff., ¶ 11); Ex. 3 (App. 010)

(Flowers Aff., ¶ 11).

C.      Hartford’s Denial of Its Coverage Obligations For Past Claims and All Future
        Claims Against Connecticut Council.

        BSA and Connecticut Council timely provided Hartford with notice of each of the

Underlying Lawsuits that implicated the Hartford Policies, including the John Doe Lawsuit. Ex.

2 (App. 007) (Dama Aff., ¶ 6). Hartford has nevertheless refused and continues to refuse to

satisfy its coverage obligations, including denying coverage for both defense costs and indemnity

payments associated with both the resolved and pending Underlying Lawsuits. Id. at App. 007

(Dama Aff., ¶ 7).

        Hartford has asserted several coverage positions to deny that it owes BSA and the

Connecticut Council any obligation to pay defense and indemnity payments for the Underlying

Lawsuits, which includes the John Doe Lawsuit. Ex. 4-D (App. 577–578) (Hartford’s Mot. to

Intervene). Most significantly, Hartford has taken the position that all the claims for sexual

abuse alleged in the multitude of Underlying Lawsuits are the result of a single occurrence. Ex.

4-C at (App. 550) (Hartford’s Resp. to Interrog). Specifically, Hartford asserts that the injuries

alleged in the Underlying Lawsuits were caused by BSA’s failure to warn parents and guardians

that Scouts might be abused. Ex. 4-D (App. 578) (Hartford’s Motion to Intervene).

        Based on this one “occurrence” theory, Hartford contends that once a policy’s per-

occurrence limits are exhausted by any claim, it has no further responsibility under those policies

for claims relating to sexual abuse. Id. at App. 578 (Hartford’s Motion to Intervene). Hartford

has taken this position despite the fact that it is contrary to its policy language, well-settled law,

and the practice of any of BSA’s and Connecticut Council’s other insurers.




                                                  6
     Case 3:19-cv-01318-B Document 4 Filed 06/21/19                 Page 11 of 23 PageID 142


        This directly impacts insurance coverage for the claims currently pending against

Connecticut Council, i.e., the John Doe Lawsuit. Specifically, Connecticut Council is presently

defending the John Doe Lawsuit, which has not been resolved. Ex. 3 (App. 010) (Flowers Aff.,

¶ 11). Thus, Connecticut Council has continuing defense costs that are being incurred that are

otherwise due and owing from Hartford. Id. at (App. 010) (Flowers Aff., ¶ 10). Additionally,

given that the John Doe Lawsuit is not resolved, to the extent a settlement is entered or a

judgment is issued, the Hartford Policies would be obligated to pay any amount attributable to

Connecticut Council. Id. at (App. 010) (Flowers Aff., ¶ 12).

D.      BSA, Connecticut Council, and Other Local Councils Commenced an Action in
        Texas State Court Seeking, Among Other Things, a Declaratory Judgment That
        Hartford Is Obligated to Provide Insurance Coverage for Pending Claims.

        On June 5, 2018, BSA and Connecticut Council, amongst others, filed suit in the District

Court of Dallas County against Hartford based on its improper denial of coverage (the “Texas

Action”). [Doc. No. 1-2] (Pl.’s Orig. Pet.). BSA and Connecticut Council asserted several

claims in the Texas Action, including, but not limited to declaratory judgment, breach of

contract, extracontractual relief under section 542 of the Texas Insurance Code, and notice of

intent to assert extracontractual relief under section 541. Id. (Pl.’s Orig. Pet.).

        With respect to the declaratory judgment count, Connecticut Council seeks a declaration

that: (1) each Underlying Lawsuit, including the John Doe Lawsuit, constitutes an “occurrence”

under the Hartford Policies; (2) each of the Hartford Policies are in full force and effect;

(3) Connecticut Council’s renewal of certain Hartford Policies entitles it to separate per-

occurrence limits of liability for each year covered by the Policies; (4) the Hartford Policies do

not contain an aggregate limit that can be exhausted due to the payment of loss arising from

personal injury claims; and (5) Hartford is obligated to pay and/or reimburse Connecticut

Council for any ongoing defense costs incurred on the pending Underlying Lawsuits, including


                                                   7
     Case 3:19-cv-01318-B Document 4 Filed 06/21/19              Page 12 of 23 PageID 143


the John Doe Lawsuit. Id. (Pl.’s Orig. Pet.).

E.      Connecticut Council’s Responses to Hartford’s Interrogatories.

        On May 8, 2019, Connecticut Council filed its responses to Hartford’s Second Set of

Interrogatories. [Doc. No. 1–3] (Pl.’s Resp. to Hartford Second Set of Interrogs.). Hartford’s

Interrogatory No. 1 and No. 2 state as follows, respectively: (1) “For each Connecticut Council

Claim, state the amount of Defense Costs that Connecticut Council has paid or has reimbursed

BSA;” and (2) “For each Connecticut Council Claim, state the amount of Indemnity Costs that

Connecticut Council has paid or has reimbursed BSA.” See id. at Nos. 1 and 2 [Doc. No. 1–3].

In response to each interrogatory, Connecticut Council states, in part:

        At this time, Connecticut is not aware of BSA seeking payment or reimbursement
        from Connecticut for defense costs. However, Connecticut’s investigation is
        ongoing. Therefore, subject to and without waiving any of the foregoing
        objections, Connecticut reserves the right to supplement this Interrogatory in the
        event that Connecticut locates relevant, responsive, and nonprivileged information
        sought by this Interrogatory.

See id. Nos. 1 and 2 [Doc. No. 1–3]. In its Notice of Removal, Hartford argues that Connecticut

Council has no claim against Hartford because BSA has not sought reimbursement for the

defense costs that BSA paid on behalf of Connecticut Council. See Hartford Notice of Removal

¶¶ 10–13 [Doc. No. 1]. Therefore, Hartford incorrectly asserts that Connecticut Council was

“misjoined” and, thereby, should not be considered for diversity. See id. at ¶ 15 [Doc. No. 1].

        However, while Hartford acknowledges that “the litigation is limited to the parties’

respective rights and obligations with respect to the 201 Underlying Lawsuits,” Hartford ignores

the fact that the “Underlying Lawsuits” include the 4 claims that are the subject of the John Doe

Lawsuit which is currently pending. See id. at ¶ 15 [Doc. No. 1–3]; Ex. 4 (App. 168-169)

(Green Aff. ¶ 10). As such, Connecticut Council continues to incur defense costs on a moving

forward-monthly basis with regard to the “Underlying Lawsuits,” i.e. the John Doe Lawsuit. Ex.



                                                 8
     Case 3:19-cv-01318-B Document 4 Filed 06/21/19              Page 13 of 23 PageID 144


3 (App. 010) (Flowers Aff., ¶ 11). As such, the party that paid past defense costs and indemnity

payments, be that BSA or Connecticut Council, on account of the Underlying Lawsuits is wholly

irrelevant. Hartford is obligated under its policies to pay those amounts moving forward – not

Connecticut Council or BSA.

                          III.   ARGUMENT AND AUTHORITIES

A.      Hartford Cannot Satisfy Its Heavy Burden for Removal.

        A federal court’s jurisdiction is limited. Howery v. Allstate Ins. Co., 243 F.3d 912, 916

(5th Cir. 2001). A party may remove a state action to federal court if the federal court has

subject matter jurisdiction over the action. Molina v. Wal-Mart Stores Texas, L.P., 535 F. Supp.

2d 805, 806 (W.D. Tex. 2008) (citing 28 U.S.C. § 1441(a)). The removing party bears the

burden of establishing the federal court’s subject matter jurisdiction. Howery, 243 F.3d 912 at

916.

        A removing party can establish subject matter jurisdiction by evidencing the following

two requirements for diversity jurisdiction: (1) complete diversity of citizenship among the

parties, and (2) an amount in controversy that exceeds $75,000.00. Molina, 535 F. Supp. 2d at

806 (citing 28 U.S.C. § 1332). With respect to complete diversity, each plaintiff must have a

different citizenship from each defendant. NL Indus., Inc. v. OneBeacon Am. Ins. Co., 435 F.

Supp. 2d 558, 561 (N.D. Tex. 2006).         Therefore, the removing party bears the burden to

“distinctly and affirmatively allege” the citizenship of the parties. Howery, 243 F.3d 912 at 919.

        A challenge to federal subject matter jurisdiction may be raised at any time prior to final

judgment. Grupo Dataflux v. Atlas Glob. Grp., L.P., 541 U.S. 567, 571 (2004). If it is shown

that the federal court lacks subject matter jurisdiction, remand is the proper remedy. J.P.

Morgan Chase Bank, N.A. v. Del Mar Properties, L.P., 443 S.W.3d 455, 461 (Tex. App. 2014).




                                                 9
     Case 3:19-cv-01318-B Document 4 Filed 06/21/19                           Page 14 of 23 PageID 145


Critically, “[a]ny doubts as to the propriety of removal should be resolved in favor of remand.”

Molina, 535 F. Supp. 2d at 806.

         Here, Hartford cannot satisfy its burden to establish complete diversity. Hartford—

domiciled in Connecticut—incorrectly argues that complete diversity exists between the parties

because Connecticut Council—also domiciled in Connecticut—is a “misjoined” plaintiff. Ex. 3

(App. 010) (Flowers Aff., ¶ 5). As noted below, Connecticut Council is a proper plaintiff as it

has justiciable declaratory judgment claims against Hartford based on the pending John Doe

Lawsuit, where Connecticut Council incurs obligations monthly that are otherwise due and

owing from Hartford.

B.       Connecticut Council Has Ripe Declaratory Judgment Claims Against Hartford in
         the Texas Action and Therefore Is a Proper Plaintiff.

         The “fraudulent joinder” doctrine entitles a party to remove a case to federal court based

on diversity jurisdiction where a non-diverse defendant or plaintiff has been improperly joined.3

Cobb v. Delta Exports, Inc., 186 F.3d 675, 677 (5th Cir. 1999); see also Miller v. Giesecke &

Devrient Am., Inc., No. 3:06-CV-1466-D, 2007 WL 518557, at *2 (N.D. Tex. Feb. 20, 2007)

(noting that the doctrine can be applied to both fraudulently joined defendants and plaintiffs).

The removing party bears the “heavy burden” of proving that the non-diverse plaintiff was

improperly joined. Smallwood v. Illinois Cent. R.R. Co., 385 F.3d 568, 574 (5th Cir. 2004).

         Fraudulent joinder can be established upon the showing of two scenarios at the time of

removal: (1) the plaintiff committed actual fraud in pleading the jurisdictional facts; or (2) the

plaintiff is unable to establish a claim against the non-diverse defendant in the state court action.

3 Hartford agrees that the fraudulent joinder standard outlined here applies to this analysis. Indeed, in its Notice of
Removal, Hartford cites to case law utilizing the fraudulent joinder framework. See Smallwood v. Ill. Cent. R.R.
Co., 385 F.3d 568, 573 (5th Cir. 2004) (adopting the phrasing of the required proof for establishing fraudulent
joinder from Travis v. Irby and rejecting all others, “whether the others appear to describe the same standard or
not”); Flagg v. Stryker Corp., 819 F.3d 132, 136 (5th Cir. 2016) (relying upon the standard outlined in both Travis
and Smallwood to determine improper joinder); Super. Air Parts, Inc. v. Kubler, No. 3:14-CV-3492-D, 2015 WL
567223, at *5–6 (N.D. Tex. Feb. 11, 2015) (applying the fraudulent joinder standard in both Travis and Smallwood).


                                                          10
   Case 3:19-cv-01318-B Document 4 Filed 06/21/19                 Page 15 of 23 PageID 146


Travis v. Irby, 326 F.3d 644, 647 (5th Cir. 2003). Hartford does not contend that BSA or

Connecticut Council committed actual fraud and, therefore Hartford must establish that

Connecticut Council has no potential claim against Hartford.

        The removing party must prove that “there is absolutely no possibility that the plaintiff

will be able to establish a cause of action against the non-diverse defendant in state court.” Id. If

a court finds any reasonable basis for predicting that the plaintiff may establish a claim against

the non-diverse defendant, the court will find no fraudulent joinder. Id. In determining whether

the plaintiff has a reasonable possibility of recovery in the state court action, the court may

conduct a “Rule 12(b)(6)-type analysis,” looking initially to the allegations of the complaint to

determine whether the plaintiff states a claim against the defendant under state law. Smallwood,

385 F.3d 568 at 573. Moreover, “all disputed questions of fact and all ambiguities in state law

must be resolved in favor of the plaintiff.” Id.

        Given that the Connecticut Council seeks a declaration regarding its rights and Hartford’s

obligations under the Hartford policies for, among other things, the currently pending John Doe

Lawsuit, Connecticut Council has viable declaratory judgment claims against Hartford. As such,

Hartford has failed to establish that there is “absolutely no possibility” that Connecticut Council

can assert a cause of action against it.

        1.      Declaratory Judgment Claims Constitute Viable Claims for Analyzing Diversity
                Jurisdiction.

        Plaintiffs seeking declaratory judgments may have a reasonable possibility of recovery

for purposes of determining fraudulent joinder. Miller, 2007 WL 518557, at *4. A plaintiff is

not required to have a viable cause of action against the non-diverse defendant separate from the

declaratory judgment action. Id. It is only necessary “that there be a justiciable controversy as

to the rights and status of the parties—a real and substantial controversy involving genuine



                                                   11
   Case 3:19-cv-01318-B Document 4 Filed 06/21/19                  Page 16 of 23 PageID 147


conflict of tangible interests and not merely a theoretical dispute—and the controversy will be

resolved by the declaration sought.” Id. Here, because the John Doe Lawsuit is currently

pending, there is a real and substantial controversy involving a genuine conflict of tangible

interests, i.e., Connecticut Council’s defense expenses incurred to defend against the John Doe

Lawsuit as well as any indemnity payments it may incur should the John Doe Lawsuit settle or

proceed to judgment – and such controversy can and will be resolved by the declaration sought

by Connecticut Council in the Texas Action. Ex. 3 (App. 010) (Flowers Aff., ¶¶ 10–12).

       Furthermore, ample Texas case law supports the existence of a justiciable controversy for

purposes of diversity jurisdiction where an insurer or insured seeks a declaratory judgment

construing the rights and obligations of either party under an insurance policy, even while the

underlying state action is ongoing. Vinings Ins. Co. v. Byrdson Servs., LLC, No. 1:14-CV-525,

2016 WL 3567057, at *5 (E.D. Tex. June 13, 2016) (finding the existence of an actual case or

controversy where an insurer brought a declaratory judgment action regarding its duty to defend

or indemnify the insured for an underlying state action while the action was still pending); Am.

States Ins. Co. v. Bailey, 133 F.3d 363, 368–69 (5th Cir. 1998) (finding “[a]n actual controversy

may exist when an insurance carrier seeks a declaratory judgment that it has a duty neither to

defend nor indemnify its insured in a state court action that has not yet proceeded to judgment.”);

3 Moore’s Manual--Federal Practice and Procedure § 25A.22 (2019) ( noting that, “[i]n an action

seeking a declaratory judgment regarding whether coverage exists or an insurer is liable under an

insurance policy, an actual controversy exists when a significant dispute exists between parties

having adverse legal interests […] the existence of a legal dispute is established when the parties

disagree as to the terms, rights, or obligations of the insurance policy”).




                                                  12
   Case 3:19-cv-01318-B Document 4 Filed 06/21/19                 Page 17 of 23 PageID 148


       2.      Connecticut Council is a Properly Joined Plaintiff with Viable Declaratory
               Judgment Claims Against Hartford for Purposes of Testing Diversity Jurisdiction.

       Connecticut Council is a properly joined plaintiff in the Texas Action because it has

viable declaratory judgment claims against Hartford resulting from the pending claims against it

in the Underlying Lawsuits, i.e., the John Doe Lawsuit.

       Connecticut Council has asserted a justiciable declaratory judgment action against

Hartford in the Texas Action that is neither contingent nor hypothetical. See Miller, 2007 WL

518557, at *4. As previously noted, Texas courts find that, for purposes of determining diversity

jurisdiction, a justiciable controversy exists where a declaratory judgment is sought that

construes the terms, rights, and obligations of the parties to an insurance policy, even while the

underlying state action is pending. See Vinings, 2016 WL 3567057, at *5. Here, four claims (the

John Doe Lawsuit) are currently pending against Connecticut Council alleging sexual-abuse

claims that trigger the Hartford Policies. Ex. 3 (App. 010) (Flowers Aff., ¶¶ 10–11). As a result,

Connecticut Council is incurring and will continue to incur on-going defense costs. Id. (App.

010) (Flowers Aff., ¶ 10). These amounts are otherwise due and owing from Hartford but for its

improper denial of coverage based on its “single occurrence” theory of exhaustion.

       Based on Hartford’s continuing refusal to pay Connecticut Council’s on-going defense

costs and refusal to pay indemnity amounts that may result from a judgment or settlement,

Connecticut Council seeks declarations regarding the interpretation of the Hartford Policies,

including those relating to: (1) the number of per-occurrence limits that result from the sexual-

abuse claims; and (2) Hartford’s obligations to pay on-going defense costs. [Doc. No. 1-2] (Pl.’s

Orig. Pet.). Because the declaratory judgment action seeks to construe terms and provisions of

the Hartford Policies, the action presents a justiciable controversy.

       Hartford nevertheless asserts in its Notice of Removal that Connecticut Council is a



                                                 13
   Case 3:19-cv-01318-B Document 4 Filed 06/21/19                Page 18 of 23 PageID 149


“misjoined” plaintiff because it has no stake in the Underlying Lawsuits since it has not paid any

amounts to defend or resolve the Underlying Lawsuits. See Hartford Notice of Removal ¶¶ 10–

15 [Doc. No. 1]. As such, Hartford contends that Connecticut Council has no claim against

Hartford in the state action and Connecticut Council should be disregarded for diversity

purposes. See id. Hartford is mistaken.

       Hartford disregards pertinent facts that demonstrate Connecticut Council has justiciable

claims against Hartford. First, Hartford does not dispute that Connecticut Council is a named

insured under the Hartford policies. Indeed, Hartford cannot. Ex. 4-A (App. 203, 370, 438)

(Hartford Primary Policy); Ex. 4-B (App. 511) (Hartford Excess Policy); see also Ex. 3 (App.

010) (Flowers Aff., ¶¶ 4–5). As a named insured under the Hartford policies, Connecticut

Council is entitled to coverage from Hartford for the defense costs and indemnity payments

incurred due to the Underlying Lawsuits. As such, Connecticut Council has every right to seek a

declaration regarding its rights and Hartford’s obligations under the Hartford policies.

       Second, Hartford completely disregards the pending John Doe Lawsuit against

Connecticut Council where Connecticut Council is accruing continuing defense obligations and

may accrue indemnity amounts. Ex. 1 (App. 004) (McDermott Aff. ¶ 11); Ex. 3 (010) (Flowers

Aff. ¶ 11). Pursuant to Texas law, this establishes a justiciable declaratory judgment claim

between Connecticut Council and Hartford for purposes of testing diversity jurisdiction because

these claims are neither contingent nor hypothetical.         Miller, 2007 WL 518557, at *4.

Accordingly, diversity jurisdiction exists as both Connecticut Council and Hartford are

Connecticut residents and, as such, remand is appropriate because complete diversity does not

exist. Ex. 3 (App. 010) (Flowers Aff. ¶ 5).

       Third, Hartford’s reliance on the Connecticut Council’s discovery responses are




                                                14
     Case 3:19-cv-01318-B Document 4 Filed 06/21/19             Page 19 of 23 PageID 150


irrelevant. See Hartford Notice of Removal ¶¶ 10–13, [Doc. No. 1]. The fact that Connecticut

Council’s interrogatory responses state that BSA has paid amounts otherwise due and owing by

Connecticut Council, and that BSA has not sought reimbursement for defense and indemnity

costs that it paid on behalf of Connecticut Council, is of absolutely no consequence. Given the

pending claims against the Connecticut Council and the on-going obligations that are otherwise

due by Hartford to the Connecticut Council, the previously paid amounts are irrelevant. Ex. 1

(App. 004) (McDermott Aff. ¶ 11); Ex. 3 (010) (Flowers Aff. ¶ 11).

        In summary, Hartford has failed to establish that Connecticut Council has no reasonable

basis for establishing a claim against Hartford in the Texas Action. Connecticut Council is

therefore a properly joined plaintiff and should be considered for purposes of determining

diversity jurisdiction.   Because Connecticut Council and Hartford are both domiciled in

Connecticut, complete diversity does not exist and this matter should be remanded to the Texas

State Court.

C.      Hartford Must Pay the Reasonable Attorney’s Fees and Costs Incurred in Filing
        this Motion to Remand.

        Pursuant to 28 U.S.C. § 1447, this Court is expressly authorized to award Plaintiffs’

reasonable attorney’s fees and costs incurred in filing this motion. See 28 U.S.C. § 1447(c)

(stating that “[a]n order remanding the case may require payment of just costs and any actual

expenses, including attorney fees, incurred as a result of the removal.”). Hartford erroneously

filed its Notice of Removal with full knowledge that Connecticut Council is a properly joined

plaintiff domiciled in Connecticut and, therefore, that complete diversity does not exist. Indeed,

as noted above, Plaintiffs produced to Hartford a spreadsheet identifying the pending claims

against Connecticut Council and Hartford is well aware that the Connecticut Council is a named

insured under its policies and, therefore, is entitled to the payment of defense costs and any



                                               15
   Case 3:19-cv-01318-B Document 4 Filed 06/21/19                 Page 20 of 23 PageID 151


indemnity amounts. Ex. 4 (App. 168–169) (Green Aff. ¶¶ 8–10). Indeed, Plaintiffs conferred

with Hartford regarding this issue, noting the pending claims against the Connecticut Council,

and requested that Hartford withdraw the notice of removal—Hartford refused to do so. Id. at

(App. 169) (Green Aff. ¶ 12).

       Therefore, in addition to remanding this action to the Texas State Court, this Court should

also award Connecticut Council’s reasonable attorney’s fees and costs.

                                       V. CONCLUSION

       Hartford has failed to prove that there is absolutely no possibility that Connecticut

Council will be able to establish a claim against it in the Texas Action. Therefore, Connecticut

Council is a properly joined plaintiff that destroys complete diversity.

       As such, Plaintiffs respectfully request that this matter be remanded to the Texas State

Court and that this Court grant Plaintiffs their costs and expenses, including reasonable

attorney’s fees, incurred as a result of the removal, and such other and further relief to which

Plaintiffs may be properly entitled.




                                                 16
Case 3:19-cv-01318-B Document 4 Filed 06/21/19    Page 21 of 23 PageID 152


   Dated: June 21, 2019

                                Respectfully submitted,


                                /s/ Ernest Martin, Jr. ______________________
                                Ernest Martin, Jr.
                                State Bar No. 13063300
                                ernest.martin@haynesboone.com
                                Carla Green
                                State Bar No. 24097762
                                carla.green@haynesboone.com
                                HAYNES AND BOONE, L.L.P.
                                2323 Victory Ave., Suite 700
                                Dallas, Texas 75219
                                Telephone:     (214) 651-5000
                                Telecopier: (214) 651-5940

                                ATTORNEYS FOR PLAINTIFFS BOY SCOUTS
                                OF AMERICA




                                   17
  Case 3:19-cv-01318-B Document 4 Filed 06/21/19              Page 22 of 23 PageID 153


                            CERTIFICATE OF CONFERENCE

       I do hereby certify that a conference was held between myself and Defendants’ attorney,

Joshua Weinberg, on June 10, 2019, regarding the merits of this motion and that no agreements

could be reached regarding the same and that Defendants are opposed to remand.

                                           /s/ Ernest Martin, Jr. ______________________
                                           Ernest Martin, Jr.




                                              18
  Case 3:19-cv-01318-B Document 4 Filed 06/21/19               Page 23 of 23 PageID 154


                              CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that a true and correct copy of the foregoing
document was electronically served on all counsel of record, on the 21st day of June, 2019, in
accordance with the Federal Rules of Civil Procedure.

Todd M. Tippett                                   James P. Ruggeri
ttippett@zelle.com                                jruggeri@goodwin.com
Zelle LLP                                         Joshua D. Weinberg
901 Main Street, Suite 4000
Dallas, Texas 75202-3975                          jweinberg@goodwin.com
Telephone: 214-742-3000                           Abigail W. Williams
Facsimile: 214-760-8994                           awilliams@goodwin.com
                                                  Shipman & Goodwin LLP
                                                  1875 K Street NW, Suite 600
                                                  Washington, District of Columbia 20006-1251
                                                  Telephone: 202-469-7752
                                                  Facsimile: 202-469-7751


                                           /s/ Ernest Martin, Jr. ______________________
                                           Ernest Martin, Jr.




                                             19
